Citation Nr: 1706861	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-01 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudication of the Veteran's claim for a compensable rating for bilateral hearing loss.

During the Veteran's October 2016 Travel Board hearing, he testified that he underwent audiological testing and continued to receive regular adjustments to his hearing aids at a VA facility following his October 2010 VA examination.  As the most recent VA treatment records associated with the claims file are from 2012, updated VA treatment records must be obtained on remand. 

At the Travel Board hearing, the Veteran explicitly testified that his hearing was constantly getting worse.  Also, in the Veteran's Notice of Disagreement, he stated, "I believe my hearing loss is far more diminished than the zero percent rating."  In light of his assertion that his hearing loss has worsened since his 2010 VA examination, the Veteran should be afforded a contemporaneous VA audiological examination to assess the current nature, extent, and severity of his bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating from 2012 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such. 

2.  Then, schedule the Veteran for a VA audiological examination to address the current nature and severity of his bilateral hearing loss.  The claims file should be made available to and be reviewed by the examiner.  All appropriate tests and studies should be conducted, and the results reported in detail.  In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's hearing loss, including the effect of his hearing loss on his daily functioning.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished on a supplemental statement of the case and given the opportunity to respond thereto.   The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




